Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 1 of 6 PagelID#: 52

RECEIVED UNITED STATES DISTRICT COURT
APR 2820¢i = WESTERN DISTRICT OF LOUISIANA

MONROE DIVISION

 

3:21-cr-00016
Judge Doughty
Magistrate Judge McClusky

UNITED STATES OF AMERICA
VERSUS

LEE UNDERWOOD, JR. (01)
RUBY JANE MCMILLIAN (02)

t+ + + F F

SUPERSEDING INDICTMENT

 

THE GRAND JURY CHARGES:
COUNT 1
Conspiracy to Possess with Intent to
Distribute Methamphetamine
[21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii), and 846]

On or about November 20, 2020, in the Western District of Louisiana and
elsewhere, the defendants, Lee Underwood, Jr., Ruby Jane McMillian, and
others known and unknown to the Grand Jury, did knowingly and intentionally
conspire and agree together to distribute or to possess with the intent to distribute
five (5) grams or more of methamphetamine, its salts, isomers, and salts of its
isomers, and fifty (50) grams or more of a mixture or substance containing a
detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a
Schedule II controlled substance, all in violation of Title 21, United States Code,

Sections 841(a)(1), (b)(1)(B)(vili), and 846. [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii), and

846].
Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 2 of 6 PagelD#: 53

COUNT 2
Possession with Intent to Distribute Methamphetamine
[21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii)]

On or about November 20, 2020, in the Western District of Louisiana and
elsewhere, the defendants, Lee Underwood, Jr. and Ruby Jane McMillian,
knowingly possessed with the intent to distribute five (5) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, and fifty (50) grams or
more of a mixture or substance containing a detectable amount of methamphetamine,
its salts, isomers, or salts of its isomers, a Schedule II controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(viii). [21
U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii)].

COUNT 3
Possession of a Firearm in Furtherance of Drug Trafficking
[18 U.S.C. § 924(c)(1)]

On or about November 20, 2020, in the Western District of Louisiana and
elsewhere, the defendant, Lee Underwood, Jr., knowingly and intentionally
possessed firearms, to wit: GSG pistol, model: Firefly, caliber: 22LR, and a CVA rifle,
model: Elite Stalker, caliber: .85 Whalen, in furtherance of a drug trafficking crime,
for which he may be prosecuted in a court of the United States, that is, the conspiracy
to distribute and possess with intent to distribute five (5) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, and fifty (50) grams or
more of a mixture or substance containing a detectable amount of methamphetamine,

its salts, isomers, or salts of its isomers, a Schedule II controlled substance, as alleged

in Count 1; and possession with intent to distribute five (5) grams or more of
Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 3 of 6 PagelD#: 54

methamphetamine, its salts, isomers, and salts of its isomers, and fifty (50) grams or
more of a mixture or substance containing a detectable amount of methamphetamine,
its salts, isomers, or salts of its isomers, a Schedule II controlled substance, as alleged
in Count 2, in violation of Title 18, United States Code, Section 924(c)(1). [18 U.S.C.
§ 924(c)(1)].
COUNT 4
Possession of a Firearm by a Convicted Felon
[18 U.S.C. §§ 922(g)(1) and 924(a)(2)]

On or about November 20, 2020, in the Western District of Louisiana and
elsewhere, the defendant, Lee Underwood, Jr., knowing he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed firearms, to wit: GSG pistol, model: Firefly, caliber: 22LR, and
a CVA rifle, model: Elite Stalker, caliber: .35 Whalen, and ammunition, and the
firearms and ammunition were in and affecting instate commerce, all in violation of
Title 18, United States Code, Sections 922(g)(1) and 924(a)(2). [18 U.S.C. §§ 922(g)(1)
and 924(a)(2)].

SENTENCING ENHANCEMENT BASED
ON PRIOR CONVICTION

Before the defendant, Lee Underwood, Jr., committed the offenses charged
in Counts 1 and 2, the defendant was convicted on August 15, 2005 of Conspiracy to
Distribute and Possess with Intent to Distribute Methamphetamine, a serious drug
felony, for which he served more than 12,.months of imprisonment and for which he
was released from serving any term of imprisonment related to that offense within

15 years of the commencement of the instant offense. As a result of this conviction,
Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 4 of 6 PagelD #: 55

the defendant is subject to increased punishment under Title 21, United States Code,
Section 841(b)(1)). [21 U.S.C. § 841(b)(1)].

SENTENCING ENHANCEMENT BASED
ON PRIOR CONVICTION

 

Before the defendant, Ruby Jane McMillian, committed the offenses charged
in Counts 1 and 2, the defendant was convicted on January 12, 2016 of Conspiracy to
Distribute and Possess with Intent to Distribute Methamphetamine, a serious drug
felony, for which she served more than 12 months of imprisonment and for which she
was released from serving any term of imprisonment related to that offense within
15 years of the commencement of the instant offense. As a result of this conviction,
the defendant is subject to increased punishment under Title 21, United States Code,
Section 841(b)(1)). [21 U.S.C. § 841(b)(1)].

FORFEITURE NOTICE

 

The allegations in all counts are re-alleged and incorporated by reference for
the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
924(d), Title 21, United States Code, Section 853, and Rule 32.2(a) of the Federal
Rules of Criminal Procedure.

A. Upon conviction of the firearm offenses alleged in Counts 3 and 4 of the
Superseding Indictment, Lee Underwood, Jr. shall forfeit to the United States the
following firearms involved in the aforesaid offenses: GSG pistol, model: Firefly,
caliber: 22LR, and a CVA rifle, model: Elite Stalker, caliber: .85 Whalen, and

ammunition.
Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 5 of 6 PagelD #: 56

B. Upon conviction of the controlled substance offense alleged in Counts 1
and 2 of the Superseding Indictment, the defendants, Lee Underwood, Jr. and
Ruby Jane MecMillian, shall forfeit to the United States all of their interest in:

1. Any property consisting of or derived from proceeds the
Defendants obtained directly or indirectly as the result of said violations
set forth in this Superseding Indictment; and,

Ze Any property used or intended to be used in any manner or part
to commit or facilitate the commission of the aforementioned offenses
described in Counts 1 and 2.

C. By virtue of the offenses charged in this Superseding Indictment, any
and all interest in the above-described property is vested in the United States and is
forfeited to the United States pursuant to Title 18, United States Code, Section
924(d), Title 21 United States Code, Section 853, and Rule 32.2(a) of the Federal
Rules of Criminal Procedure.

D. If the property described above as being subject to forfeiture as a result

of any act or omission of the Defendants:

1. Cannot be located upon the exercise of due diligence;

2 Has been transferred or sold to, or deposited with, a third person;
3, Has been placed beyond the jurisdiction of the Court;

4. Has been substantially diminished in value; or

5. Has been commingled with other property which cannot be

subdivided without difficulty,
Case 3:21-cr-00016-TAD-KDM Document 35 Filed 04/28/21 Page 6 of 6 PagelD #: 57

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p) to seek forfeiture of substitute property of the defendants up to the value of

the property subject to forfeiture.

A TRUE BILL: ALEXANDER C. VAN HOOK
Acting United States Attorney

REDACTED (dapnenbX nares

GRAND JURY FOREPERSON JESSICA D. CASSIDY (LA But #34477)
Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, Louisiana 71101
Phone: (318) 676-3600

 
